Case 2:20-cv-00894-GRB-ARL Document 38 Filed 01/15/21 Page 1 of 5 PageID #: 421




                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTER DISTRICT OF NEW YORK


 RIPPLE ANALYTICS INC.,

        Plaintiff/Counterclaim Defendant,
 v.                                                      Civil Action No. 2:20-cv-00894-GRB-ARL

 PEOPLE CENTER, INC. d/b/a RIPPLING.

        Defendant/Counterclaim Plaintiff.



                        DECLARATION OF CAMERON S. REUBER

        I, Cameron S. Reuber, Esq., pursuant to 28 U.S.C. § 1746, do hereby declare under penalty

 of perjury under the laws of the United States of America and the State of New York that the

 following is true and correct based on personal knowledge and information and belief:

        1.      I am a partner at Leason Ellis LLP (“LE”) and counsel of record for Plaintiff Ripple

 Analytics Inc. (“Ripple”).

        2.      On August 21, 2020, I entered an appearance. Dkt. 18.

        3.      On September 9, 2020, Ms. Rifai-Bashjawish entered an appearance. Dkt. 25.

        4.      On September 9, 2020, Plaintiff submitted, and the Court accepted, a consent to

 change attorneys from Pryor Cashman LLP to LE. Dkt. 24.

        5.      Subsequent to LE’s entry into the case, discovery proceeded quickly and is

 currently ongoing.

        6.      There are no outstanding discovery requests to Plaintiff, but further discovery is

 expected and the parties still need to meet and confer further to resolve several outstanding

 discovery disputes.
Case 2:20-cv-00894-GRB-ARL Document 38 Filed 01/15/21 Page 2 of 5 PageID #: 422




        7.        In particular, the Parties were last discussing the mutual exchange of email

 discovery during a meet and confer on December 15, 2020. However, the parties were unable to

 reach a resolution prior to December 23, 2020, when LE’s representation of Ripple terminated.

 Conferences regarding discovery deficiencies from both parties are needed, but unscheduled.

        8.        The next deadline in this case is the close of discovery on March 12, 2021.

        9.        As of at least December 23, 2020, Ripple and LE reached an impasse resulting in

 the irreparable breakdown of the attorney-client relationship and the continued breach of the

 express terms of LE’s engagement. LE indicated that it would immediately seek to withdraw and

 advised Ripple that new counsel would need to be secured. Ripple advised on December 31, 2021

 that new counsel had been acquired, but requested that we delay moving until January 8, 2021 in

 order to facilitate a smooth transition to incoming counsel. LE complied with Ripple’s request to

 delay withdrawing pursuant to its obligations under New York Rule of Professional Conduct

 1.16(e). As of January 15, 2021, however, incoming counsel has not made an appearance and

 Ripple has since refused to provide us with an update regarding the timetable for replacement

 counsel to appear. With the understanding that backup counsel has been secured, we have

 requested that incoming counsel enter an appearance prior to our moving to withdraw, which

 request was denied. Hence, we are timely moving to avoid any prejudice that could result from

 further delay.

        10.       Regrettably, the attorney-client relationship between LE and Ripple has become

 irrevocably broken and LE is unable to effectively function as Ripple’s legal counsel in this matter.

        11.       Ripple does not disagree that LE can no longer effectively operate as its counsel

 and knowingly and freely assents to termination pursuant to New York Rule of Professional

 Conduct 1.16(c)(10).



                                                   2
Case 2:20-cv-00894-GRB-ARL Document 38 Filed 01/15/21 Page 3 of 5 PageID #: 423




        12.     The client signed an engagement agreement in August 2020 providing for the terms

 of engagement and payment of fees, including that attorney fees would be incurred on an hourly

 basis. However, the client refuses to comply with its obligations under the agreement, inclusive

 of an affirmative obligation to compensate LE for expenses and legal fees, which allows for

 withdrawal pursuant to New York Rule of Professional Conduct 1.16(c)(5).

        13.     The client also insists on a course of action with which we have a fundamental

 disagreement, which provides counsel the right to terminate its representation under both the

 operative engagement agreement and pursuant to New York Rule of Professional Conduct

 1.16(c)(4).

        14.     Finally, LE should be allowed to withdraw as the client renders the representation

 unreasonably difficult as provided by New York Rule of Professional Conduct 1.16(c)(7) and (8).

        15.     I am prepared to furnish the Court with further explanation or reasons for the

 irreparable breakdown of the attorney-client relationship precipitating the need for withdrawal.

 However, we would request that such discussion occur in camera to avoid any adverse impact to

 the interests of the client. LE does not wish to prejudice any party to this litigation by its

 withdrawal, rather it seeks immediate withdrawal in order to avoid the potential for prejudice.

        16.     Withdrawal can be accomplished without material adverse effect on the interests of

 the client pursuant to New York Rule of Professional Conduct 1.16(c)(1) as (i) ample time remains

 in discovery; (ii) no depositions or other major case events are scheduled to occur in the next 30+

 days, (iii) there are no pending motions requiring a response or upcoming court hearings requiring

 the participation of counsel; and (iv) the relative lack of complexity for a two-party case involving

 a straight-forward allegation of trademark infringement.




                                                  3
Case 2:20-cv-00894-GRB-ARL Document 38 Filed 01/15/21 Page 4 of 5 PageID #: 424




         17.     LE has already prepared the case materials for this matter to be immediately

 transferred to replacement counsel, inclusive of memoranda advising incoming counsel of the case

 status and outstanding issues requiring their timely attention.

         18.     The motion to withdraw and this supporting declaration are being provided to the

 client and opposing counsel concurrent to filing.

         19.     A copy of this motion will be made available to Plaintiff’s substitute counsel upon

 identification and request.

         20.     I am asserting a charging lien for the client’s failure to pay amounts incurred above

 the initial retainer, which has been exhausted.

         21.     LE has completed significant work in this case in furtherance of obtaining a

 favorable judgment on behalf of Ripple, including, inter alia, collection and production of

 discovery; responses to multiple discovery motions; responding to numerous discovery requests,

 including requests for production, requests for admission, and interrogatories; amending discovery

 requests in response to deficiency letters; serving and responding to deficiency letters; serving

 third party subpoenas and receiving third party discovery; preparing for and attending third party

 depositions; vetting expert witnesses; conducting settlement discussions with opposing counsel;

 and attending to numerous meet and confers and correspondences with opposing counsel.1

         22.     LE respectfully requests that the Court avoid further burdening LE with additional

 uncompensated work on Ripple’s behalf in this matter as doing so will only serve to increase the

 unjust hardships LE has already endured in furtherance of Ripple’s interests.




 1
   The following list includes those actions known to opposing counsel, other actions are withheld at this
 time to avoid prejudice to the Plaintiff.
                                                    4
Case 2:20-cv-00894-GRB-ARL Document 38 Filed 01/15/21 Page 5 of 5 PageID #: 425




        23.     Accordingly, I respectfully request the Court (i) approve the immediate withdrawal

 of Leason Ellis LLP and all associated counsel from further representation of Ripple and (ii) apply

 a charging lien to any future settlement or damages assessment.

 Dated: January 15, 2021                              Respectfully Submitted,
        White Plains, New York
                                                      /s/Cameron S. Reuber
                                                      Cameron S. Reuber




                                                 5
